DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/2021 has been entered.

Response to Amendment
Examiner acknowledges the amendments to the claims received on 12/13/2021 have been entered, and that no new matter has been added.

Response to Arguments
Argument 1: Applicant argues on page 12-15 in the filing on 12/13/2021 that the cited prior art does not teach “while displaying the digital assistant user interface and while the portion of the user interface remains visible at the third portion of the display, receive a user input corresponding to a selection of the selectable element” in claim 1.
Response to Argument 1: Argument 1 has been fully considered, but is not persuasive.  Respectfully, Velian teaches “while displaying the digital assistant user interface and while the portion of the user interface remains visible at the third portion of the display, receive a user input corresponding 

Argument 2: Applicant argues on page 15-16 that the cited prior art does not teach “blurring the user interface at the third portion of the display… while the user interface remains visible at the third portion of the display,” in claim 1.

Response to Argument 2: Argument 2 has been fully considered, but is not persuasive.  Respectfully, Velian teaches “blurring the user interface at the third portion of the display… while the user interface remains visible at the third portion of the display.”  Velian teaches a shaded home screen background in Fig. 10-12.  Fig. 13 is provided to show an unshaded background.  The Examiner notes the claim does not require the blurred user interface to be fuzzy or unfocused.  Rather, instant application Fig. 8CK shows the background home screen as overlaid with a pattern.  The Examiner further notes that the term “blurred” is broad and can mean to make or become unclear or less distinct, which a shaded background does.  See rejection below for more details. 

Argument 3: Applicant argues on page 17-20 that the cited prior art does not teach “wherein the display does not display any transcription of the natural language speech input prior to the determination that the second natural language speech input indicates a speech recognition error” in claim 25.
Response to Argument 3: Argument 3 has been fully considered, and is persuasive.  Claim 25 has been indicated as allowable subject matter.   

This meets the claim limitations as currently claimed, and Applicant's Arguments 1-2 filed on 12/13/2021 are not persuasive, and Argument 3 is persuasive.  Applicant’s remaining statements regarding the remaining independent and dependent claims are not persuasive for the reasons stated above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 11, 22-24, and 26-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carson et al., Patent Application Publication number US 20140365885 A1, (hereinafter “Carson”), in view of Screen captures from YouTube clip entitled “10 Google Assistant Tips!” uploaded Feb 24, 2020 by user “Velian Speaks Tech,” (hereinafter “Velian”).
Claim 1:  Carson teaches “A non-transitory computer-readable storage medium storing one or more programs (i.e. a non-transitory computer readable storage medium has stored therein instructions [Carson 0029]), the one or more programs comprising instructions, which when executed by one or more processors (i.e. the one or more programs are stored in the memory and configured to be executed by the one or more processors [Carson 0029])  of an electronic device (i.e. when executed by an electronic device [Carson 0029]) with a display and a touch-sensitive surface (i.e. an electronic device includes a touch screen display [Carson 0030]), cause the electronic device to: 
while displaying a user interface different from a digital assistant user interface (i.e. FIG. 5AA illustrates displaying a user interface (e.g., an unlocked home screen) different from the DA user interface [Carson 0169, Fig. 5AA]), receive a user input (i.e. FIG. 5DD illustrates invoking a second instance of a digital assistant (DA) in response detecting to the long press with user touch input 526 over home button 509 [Carson 0172, Fig. 5DD]); 
(i.e. FIG. 5DD illustrates invoking a second instance of a digital assistant (DA) in response detecting to the long press with user touch input 526 over home button 509 [Carson 0172, Fig. 5DD]): 
receive a natural language input (i.e. the DA audibly prompts the user by asking, "What can I help you with?" For example, in response to the prompt, the user asks the DA, "What about in Paris France?" [Carson 0173, Fig. 5DD-5EE]); 
without dismissing the digital assistant after receiving the natural language input (Fig. 5EE shows response “Would you like me to search the web for ‘What about in Paris’?” without Carson dismissing the digital assistant since receiving the natural language input in 0173-0174), display, over the user interface, the digital assistant user interface (Carson Fig. 5EE shows speech bubbles and a microphone icon are overlaying user interface 503), the digital assistant user interface including: 
a digital assistant indicator displayed at a first portion of the display (Carson Fig. 5EE microphone icon at the bottom of the screen); and 
a response affordance displayed at a second portion of the display (Carson Fig. 5EE shows speech bubble “Would you like me to search the web for ‘What about in Paris’?” in the top half of the screen),…, and wherein the response affordance is concurrently displayed with the digital assistant indicator (Carson Fig. 5EE shows the speech bubble “Would you like me to search the web for ‘What about in Paris’?” on the same screen as the microphone icon) and corresponds to a response, by the digital assistant, to the natural language input (i.e. the user asks the DA, "What about in Paris France?" [Carson 0173, Fig. 5DD-5EE]) and wherein when the response affordance and the digital assistant indicator are concurrently displayed (Carson Fig. 5EE shows the speech bubble “Would you like me to search the web for ‘What about in Paris’?” on the same screen as the microphone icon): 
a portion of the user interface remains visible at a third portion of the display when the response affordance is initially displayed (Fig. 5EE shows interface 503 in the background of the speech bubbles and mic icon),…; and 
the third portion is between the first portion and the second portion (Carson Fig. 5EE shows interface 503 in the background, and is shown between the speech bubbles at the top and the mic icon at the bottom).”
Carson teaches a digital assistant user interface overlaying a user interface (here, a home screen) in Fig. 5DD, but is silent regarding the user interface consistently being a home screen when displaying “a response affordance is concurrently displayed with the digital assistant indicator,” in Fig. 5EE.  Carson is silent regarding “wherein the response affordance includes a selectable element,” “the third portion of the display occupying a majority of the display,” and “while displaying the digital assistant user interface and while the portion of the user interface remains visible at the third portion of the display, receive a second user input corresponding to a selection of the selectable element; and in response to receiving the second user input corresponding to the selection of the selectable element, replace the display of the response affordance with a display of an affordance corresponding to the selectable element, wherein replacing the display of the response affordance with the display of the affordance corresponding to the selectable element includes blurring the user interface at the third portion of the display while the display of the affordance corresponding to the selectable element replaces the display of the response affordance and while the user interface remains visible at the third portion of the display.”
(Velian Fig. 10 shows a transcription of a voice command “I am lucky”); 
without dismissing the digital assistant after receiving the natural language input, display, over the user interface, the digital assistant user interface (Velian Fig. 10 shows a digital assistant user interface with either a spinning icon or a mic icon on the bottom of the screen.  The digital assistant UI overlays a home screen in the background), the digital assistant user interface including: 
a digital assistant indicator displayed at a first portion of the display (Velian Fig. 10 shows a digital assistant user interface with either a spinning icon or a mic icon on the bottom of the screen.  Velian Fig. 1-3, and 10 show that the screen in the background is a home screen); and 
a response affordance displayed at a second portion of the display (Velian Fig. 10 shows a response affordance of things a user might want to try regarding “I am lucky.”  Velian Fig. 1-3, and 10 show a home screen in the background), wherein the response affordance includes a selectable element (Velian Fig. 10-11 shows a selectable game element “Play are you feeling lucky,” and Fig. 11 shows the user selecting this game element), and wherein the response affordance is concurrently displayed with the digital assistant indicator (Velian Fig. 10-11 shows a response affordance of things a user might want to try regarding “I am lucky,” and a mic icon on the same screen) and corresponds to a response, by the digital assistant, to the natural language input (Velian Fig. 10-11 show a transcription of a voice command “I am lucky” and the response affordance of things a user might want to try regarding “I am lucky”) and wherein when the response affordance and the digital assistant indicator are concurrently displayed (Velian Fig. 10 shows a response affordance of things a user might want to try regarding “I am lucky” and a mic icon on the same screen): 
(Velian Fig. 1-3, 10-11 show a home screen in the background), the third portion of the display occupying a majority of the display (Velian Fig. 10 shows the “I am lucky” response affordance occupying a space just below the “Family Room” portion of the home screen.  From Fig. 1 and 13, we can see the whole screen, and “Family Room” is well below the bottom half of the screen.  This indicates that the “I am lucky” response affordance occupies less than half of the screen; thus, the background home screen occupies a majority of the display); and…
while displaying the digital assistant user interface and while the portion of the user interface remains visible at the third portion of the display, receive a second user input corresponding to a selection of the selectable element (Velian Fig. 10-12 show a user selection of “Play are you feeling lucky” from the response affordance.  The response affordance and home screen background are concurrently displayed); and  
in response to receiving the second user input corresponding to the selection of the selectable element, replace the display of the response affordance with a display of an affordance corresponding to the selectable element (Velian Fig. 12 shows in response to the user selection of “Play are you feeling lucky,” the “I am lucky” response affordance is replaced with the “Play are you feeling lucky” response affordance), wherein replacing the display of the response affordance with the display of the affordance corresponding to the selectable element includes blurring the user interface at the third portion of the display while the display of the affordance corresponding to the selectable element replaces the display of the response affordance and while the user interface remains visible at the third portion of the display (Velian Fig. 12 shows when the response affordance changes, the home screen is shaded, relative to Fig. 13.  It is noted that the term “blurring” is broad and can be defined as obscuring or otherwise making unclear.  Shading meets these requirements).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Carson to include the feature of having the ability to add a home screen as a background, in a majority of the display as disclosed by Velian.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit of assisting a user to remember their position during navigation of digital assistant prompts.

Claim 2: Carson and Velian teach all the limitations of claim 1, above.  Carson teaches “wherein the response affordance is displayed in a first state (Carson Fig. 5HH shows a single response, “What can I help you with,” a first state), and wherein the one or more programs further comprise instructions, which when executed by the one or more processors, cause the electronic device to: 
while displaying over the user interface, the digital assistant user interface (Carson Fig. 5HH shows a digital assistant user interface with a microphone icon and a response bubble being displayed over a shaded home screen user interface), receive a third user input corresponding to a selection of the response affordance (Carson Fig. 5HH shows a touch input on a “See Older” button); and 
in response to receiving the third user input, replace the display of the response affordance in the first state with a display of the response affordance in a second state (Carson Fig. 5II shows a response affordance now includes more than 1 speech bubble, this larger area is a second state).”

Claim 3: Carson and Velian teach all the limitations of claim 2, above.  Carson teaches “wherein the first state is a compact state and the second state is an expanded state (Carson Fig. 5HH shows a single speech bubble, a compact state, and Fig. 5II shows more than 1 speech bubble, this larger area is a second state).”

Claim 4: Carson and Velian teach all the limitations of claim 2, above.  Carson teaches “wherein the one or more programs further comprise instructions, which when executed by the one or more processors, cause the electronic device to: 
while displaying the response affordance in the second state, receive a fourth user input requesting to display the response affordance in the first state (i.e. FIG. 5MM further illustrates detecting an upward dragging gesture (sometimes also called a "swipe gesture") of user touch input 583 from position 583a to 583b on touch screen 112. Furthermore, in FIG. 5MM, a portion of the home screen (e.g., including application icons 504a, 504b, 504c, 504d, 504e, 504f, 504g, 504h, 504i, 504j and tray icons 506a, 506b, 506c, 506d) is partially displayed or blurred beneath the second instance of the DA user interface in user interface 503 [Carson 0189, Fig. 5MM-5NN] note: screen currently shows more than 1 speech bubble, a second state); and 
in response to receiving the fourth user input, replace the display of the response affordance in the second state with the display of the response affordance in the first state (i.e. FIG. 5NN illustrates ceasing to display any portion of the transcription (e.g., box 524) of the dialogue (or conversation) between the user and the DA from the first instance of the DA user interface in the second instance of a digital assistant (DA) in response to detecting the upward dragging gesture in FIG. 5MM [Carson 0190, Fig. 5MM-5NN] note: after the swipe upwards, Fig. 5NN shows a screen with only 1 speech bubble, a first state).”

Claim 5: Carson and Velian teach all the limitations of claim 2, above.  Carson teaches “wherein the one or more programs further comprise instructions, which when executed by the one or more processors, cause the electronic device to: 
while displaying the response affordance in the second state, receive a fifth user input corresponding to a selection of the response affordance (i.e. FIG. 5L further illustrates… a portion of the transcription of the dialogue (or conversation) between the user and the DA… FIG. 5L further illustrates detecting a downward dragging gesture (sometimes also herein called a "swipe gesture") of user touch input 531 from position 531a to 531b [Carson 0151, Fig. 5L] note: Fig 5L shows more than 1 speech bubble, a second state.  A swipe downwards is received); and 
in response to receiving the fifth user input, display a user interface of an application corresponding to the response affordance (i.e. FIG. 5M illustrates scrolling down a transcription (e.g., a speech to text transcription) of the dialogue (or conversation) between the user and the DA within the second instance of the DA user interface in response to detecting the downward dragging gesture detected in FIG. 5L... includes dialogue… includes the list 517 of restaurants… and a portion of information container 517m pertaining to Restaurant 13 [Carson 0152, Fig. 5M] note: a full screen view of a digital assistant history is shown.  This user interface is an application corresponding to the response affordance; the response affordance being a digital assistant dialog).”

Claim 11: Carson and Velian teach all the limitations of claim 1, above.  Carson teaches “wherein: 
the digital assistant user interface further includes a dialog affordance displayed at a sixth portion of the display (Carson Fig. 5CC shows the dialog “It’s currently 70 degrees in Budapest, Hungary”); and 
the sixth portion (Carson Fig. 5CC shows the dialog “It’s currently 70 degrees in Budapest, Hungary”) is between the first portion (Carson Fig. 5CC mic icon) and the second portion (Carson Fig. 5DD “It’s currently 80 degrees in Charleston, SC”).”

Claim 22: Carson and Velian teach all the limitations of claim 11, above.  Carson teaches “wherein the natural language input is a natural language speech input, and wherein the one or more programs further comprise instructions, which when executed by the one or more processors, cause the electronic device to: 
display, in the dialog affordance, a transcription of the natural language speech input (i.e. As transcribed in box 565 of FIG. 5EE, the DA responds to the user's question by stating, "Would you like me to search the web for `What about in Paris France`?" [Carson 0174, Fig. 5EE] note: Fig. 5EE element 564 shows transcription of the speech input “What about in Paris France?”).”

Claim 23: Carson and Velian teach all the limitations of claim 22, above.  Carson teaches “wherein: 
the natural language speech input is consecutive (Carson Fig. 5GG shows element 564 “What about in Paris France?”) to a second natural language speech input received prior to the natural language speech input (Carson Fig. 5GG shows element 523 “What is the temperature in Charleston South Carolina?” which is received prior to the Paris question in element 546); and 
(i.e. In FIG. 5EE, the DA does not infer that the user's query, transcribed in box 564, refers to weather when responding to the user's query because contextual information from the first instance of the DA user interface has not been invoked at or before receiving user query 564 [Carson 0175] note: the DA is unable to determine user’s intent for weather) and unable to determine a second user intent for the second natural language speech input (i.e. DA does not invoke contextual information from the first instance of the DA user interface [Carson 0175] note: at this point in the conversation, at element 564, the question about weather in Charleston, was asked in the past, and the DA is unable to determine the user’s intent for the past speech input.  Note2: here, the intent of the Paris query is unable to be determined, as well as the past speech input is unable to be determined, and the transcription is displayed).”

Claim 24: Carson and Velian teach all the limitations of claim 22, above.  Carson teaches “wherein displaying the transcription is performed in accordance with a determination that the natural language speech input repeats a previous natural language speech input (Carson Fig. 5GG shows transcription of the question “What about in Paris France?” repeated in elements 564 and 569).”

Claim 26: Carson and Velian teach all the limitations of claim 1, above.  Carson teaches “wherein a digital assistant result is presented at a first time, and wherein the one or more programs further comprise instructions, which when executed by the one or more processors, cause the electronic device to: 
(i.e. if the first predetermined condition is not satisfied (e.g., the content expiration time period expires), the contextual information related to the first instance of the DA is deleted from context history 352 [Carson 0109] note: after a predetermined time period, all conversation information is deleted, or automatically ceased to be displayed).”

Claim 27: Carson and Velian teach all the limitations of claim 1, above.  Carson teaches “wherein the user interface is a home screen user interface (Carson Fig. 5DD shows a home screen in the background of a digital assistant user interface) or an application specific user interface.”

Claim 28: Carson and Velian teach all the limitations of claim 1, above.  Carson teaches “wherein the portion of the user interface was displayed at the third portion of the display prior to receiving the user input (Carson Fig. 5AA shows a home screen prior to a digital assistant being activated).”

Claim 29: Carson and Velian teach an electronic device (i.e. an electronic device [Carson 0029]), comprising: a display (i.e. an electronic device includes a touch screen display [Carson 0030]); a touch-sensitive surface (i.e. an electronic device includes a touch screen display [Carson 0030]); one or more processors (i.e. the one or more programs are stored in the memory and configured to be executed by the one or more processors [Carson 0029]); 
a memory (i.e. a non-transitory computer readable storage medium has stored therein instructions [Carson 0029]); and one or more programs, wherein the one or more programs are (i.e. a non-transitory computer readable storage medium has stored therein instructions [Carson 0029]) and configured to be executed by the one or more processors (i.e. the one or more programs are stored in the memory and configured to be executed by the one or more processors [Carson 0029]), the one or more programs including instructions configured to perform operations corresponding to the non-transitory computer-readable storage medium of claim 1, therefore it is rejected under the same rationale.

Claim 30: Carson and Velian teach a method (i.e. method [Carson 0007]), comprising: 
at an electronic device with a display and a touch-sensitive surface (i.e. an electronic device includes a touch screen display [Carson 0030]) configured to perform operations corresponding to the non-transitory computer-readable storage medium of claim 1, therefore it is rejected under the same rationale.

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carson, in view of Velian, in view of Missig et al., Patent Application Publication number US 20140218372 A1, (hereinafter “Missig”).
Claim 8:  Carson and Velian teach all the limitations of claim 1, above.  Carson and Velian are silent regarding “wherein the user interface includes an input field occupying a fourth portion of the display, and wherein the one or more programs further comprise instructions, which when executed by the one or more processors, cause the electronic device to: 
receive a sixth user input corresponding to displacement of the response affordance from the first portion of the display to the fourth portion of the display; and 
in response to receiving the sixth user input, replace the display of the response affordance at the first portion of the display with a display of the response affordance in the input field.”
(Missig Fig. 7P shows a new folder, an input field), and wherein the one or more programs further comprise instructions, which when executed by the one or more processors, cause the electronic device to: 
receive a sixth user input corresponding to displacement of the response affordance (i.e. the user provides a speech input 732 (e.g., "Hold these for me.") to the digital assistant… the digital assistant generates an emulated press-hold input (e.g., replicating the current press-hold input provided by the user). The digital assistant then uses the emulated input to continue the simultaneous selection of the multiple icons 722, 724, and 726 [Missig 0230] note: the icons are the response affordance in a first portion) from the first portion of the display to the fourth portion of the display (i.e. the user optionally provides a speech input 738 (e.g., "OK, drop them into the new folder.") to the digital assistant, as shown in FIG. 7Q... the digital assistant proceeds to drag and drop the multiple selected icons 722, 724, and 726 into the newly created folder 736, as shown in FIG. 7Q [Missig 0233, Fig. 7P-7Q] note: icons have been moved to the new folder, the fourth portion); and 
in response to receiving the sixth user input, replace the display of the response affordance at the first portion of the display with a display of the response affordance in the input field (Missig Fig. 7P-7Q show that the grouped icons are no longer in the first portion, but are now in the new folder, the fourth portion).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Carson and Velian to include the feature of having the ability to drag a response affordance icon as disclosed by Missig.  


Claims 10, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carson, in view of Velian, in view of Aravamudan et al., Patent Application Publication number US 20140337370 A1 (hereinafter “Aravamudan”).
Claim 10:  Carson and Velian teach all the limitations of claim 1, above.  Carson and Velian are silent regarding “wherein the response affordance includes an editable text field, the editable text field including text determined from the natural language input.”
Aravamudan teaches “wherein the response affordance includes an editable text field, the editable text field including text determined from the natural language input (i.e. present system receives a second input from the user (exchange 403). For example, the user clicks or taps the second phrase "Bolton area" 410, in order to fix a recognition error ("Boston" being wrongly recognized as "Bolton") [Aravamudan 0041, Fig. 4 elements 401-403] note: Fig. 4 element 402 shows an editable text field).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Carson and Velian to include the feature of having the ability to display speech in an editable text field as disclosed by Aravamudan.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit that “enables the user to know in real time the occurrence of an error, and receive an opportunity to fix the error. The user does not have to start speaking all over again, or resort to a text input interaction mode, to edit a long string text version of spoken input [Aravamudan 0021].”

Claim 12:  Carson and Velian teach all the limitations of claim 11, above.  Carson and Velian are silent regarding “wherein the dialog affordance includes dialog, generated by the digital assistant, responsive to the natural language input.”
Aravamudan teaches “wherein the dialog affordance includes dialog, generated by the digital assistant, responsive to the natural language input (Aravamudan Fig. 4 element 402 shows a text field displaying dialog responsive to the natural language speech input “show me Java programmers in the Boston area”).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Carson and Velian to include the feature of having the ability to display speech in an editable text field as disclosed by Aravamudan.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit that “enables the user to know in real time the occurrence of an error, and receive an opportunity to fix the error. The user does not have to start speaking all over again, or resort to a text input interaction mode, to edit a long string text version of spoken input [Aravamudan 0021].”

Claim 13:  Carson, Velian, and Aravamudan teach all the limitations of claim 12, above.  Aravamudan teaches “wherein the one or more programs further comprise instructions, which when executed by the one or more processors, cause the electronic device to: 
determine, by the digital assistant, a plurality of selectable disambiguation options for the natural language input, wherein the dialog includes the plurality of selectable disambiguation options (Aravamudan Fig. 4 element 403 discloses user choosing from a list of alternates of the speech input).”  


Claim 14:  Carson, Velian, and Aravamudan teach all the limitations of claim 12, above.  Aravamudan teaches “wherein the one or more programs further comprise instructions, which when executed by the one or more processors, cause the electronic device to: 
determine a primary user intent based on the natural language input, wherein the response affordance corresponds to the primary user intent (Aravamudan Fig. 4 element 402 discloses a primary user intent, “the Bolton area”); and 
determine an alternate user intent based on the natural language input, wherein the dialog includes a selectable option corresponding to the alternate user intent (Aravamudan Fig. 4 element 403 discloses user clicking on “Bolton area” and choosing from a list of alternates of Bolton area).”  
One would have been motivated to combine Carson, Velian, and Aravamudan, before the effective filing date of the invention because it provides the benefit that “enables the user to know in real time the occurrence of an error, and receive an opportunity to fix the error. The user does not have to start speaking all over again, or resort to a text input interaction mode, to edit a long string text version of spoken input [Aravamudan 0021].”

Claims 15-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carson, in view of Velian, in view of Seo et al., Patent Application Publication number US 20150309691 A1 (hereinafter “Seo”).
Claim 15:  Carson and Velian teach all the limitations of claim 11, above.  Carson and Velian are silent regarding “wherein the dialog affordance is displayed in a third state, and wherein the one or more programs further comprise instructions, which when executed by the one or more processors, cause the electronic device to: 
receive a seventh user input corresponding to a selection of the dialog affordance; and 
in response to receiving the seventh user input, replace the display of the dialog affordance in the third state with a display of the dialog affordance in a fourth state.”
Seo teaches “wherein the dialog affordance (Seo Fig. 10A element 404 weather application) is displayed in a third state (i.e. areas 402 to 408 display at least one of simple information [Seo 0201, Fig. 10A] note: element 404 weather application is displayed in a compact state), and wherein the one or more programs further comprise instructions, which when executed by the one or more processors, cause the electronic device to: 
receive a seventh user input corresponding to a selection of the dialog affordance (i.e. the simple information may be enlarged and displayed in response to a pre-designated touch gesture [Seo 0203]); and 
in response to receiving the seventh user input, replace the display of the dialog affordance in the third state with a display of the dialog affordance in a fourth state (i.e. the simple information may be enlarged and displayed in response to a pre-designated touch gesture [Seo 0203, Fig. 10E] note: Fig. 10E element 404a shows the weather application enlarged).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Carson and Velian to include the feature 
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit to “allow the user to more intuitively and conveniently use the portable device [Seo 0007].”

Claim 16:  Carson, Velian, and Seo teach all the limitations of claim 15, above.  Seo teaches “wherein: the display of the dialog affordance in the fourth state occupies at least a portion of the first portion of the display (i.e. Each of the areas 402, 404, 406, and 408 may have… a graphic image embodying a slit… in the wallet [Seo 0201, Fig. 10E] note: instant application [0402-0409] and Fig. 8BP-8BT show a speech bubble touching the border of the Siri icon.  Likewise, Seo Fig. 10E’s weather application 404a touches a border separating the weather application from other applications); and 
displaying the dialog affordance in the fourth state includes displaying the dialog affordance over at least a third portion of the response affordance (Seo Fig. 10E shows element 404a, an expanded weather application covers a part of the calendar application).”  
One would have been motivated to combine Carson, Velian, and Seo, before the effective filing date of the invention because it provides the benefit to “allow the user to more intuitively and conveniently use the portable device [Seo 0007].”

Claim 17:  Carson, Velian, and Seo teach all the limitations of claim 16, above.  Seo teaches “wherein: prior to receiving the seventh user input, the response affordance was displayed in a fifth state (Seo Fig. 10D element 402 shows a calendar application in a fifth state.  Note: instant application [0402-0409] and Fig. 8BO shows response affordance in an uncovered state.  Likewise, element 402, a calendar application, is in an uncovered state); and 
displaying the dialog affordance in the fourth state includes replacing the display of the response affordance in the fifth state with a display of the response affordance in a sixth state (Seo Fig. 10D-10E element 402 becomes overlapped or covered by the weather application.  Note: instant application [0402-0409] and Fig. 8BR-8BT show the dialog affordance overlapping the response affordance.  Likewise, the weather application is overlapping the calendar application).”  
One would have been motivated to combine Carson, Velian, and Seo, before the effective filing date of the invention because it provides the benefit to “allow the user to more intuitively and conveniently use the portable device [Seo 0007].”

Claim 18:  Carson, Velian, and Seo teach all the limitations of claim 16, above.  Seo teaches “wherein: 
the fourth state corresponds to a maximum size of the dialog affordance (i.e. area 404 of the weather widget may be expanded in a top direction according to a movement of the touch gesture 424 and expanded to reach a terminus of the first touch screen 12 within a predetermined maximum size [Seo 0208, Fig. 10E]); and 
a fourth portion of the response affordance remains visible when displaying the dialog affordance in the fourth state (i.e. area 404 of the weather widget may be expanded to cover at least some of the area 402 of the schedule widget which had been located in an upper part [Seo 0208, Fig. 10E] note: instant application [0402-0409] and Fig. 8BR-8BT show the dialog affordance overlapping the response affordance.  Likewise, the weather application is overlapping the calendar application).”  


Claim 19:  Carson, Velian, and Seo teach all the limitations of claim 18, above.  Seo teaches “wherein the one or more programs further comprise instructions, which when executed by the one or more processors, cause the electronic device to: 
receive an eighth user input corresponding to a selection of the fourth portion of the response affordance (i.e. expanded area may be reconstructed to an original size in response to the detection of… the detection of a touch gesture from another area [Seo 0204, Fig. 10E] note: an input at the uncovered portion of the calendar application is a touch gesture from another area, and the weather application is restored to its original size); and 
in response to receiving the eighth user input: 
replace the display of the dialog affordance in the fourth state with a display of the dialog affordance in a seventh state (i.e. expanded area may be reconstructed to an original size in response to the detection of… the detection of a touch gesture from another area [Seo 0204, Fig. 10E] note: an input at the uncovered portion of the calendar application is a touch gesture from another area, and the weather application is minimized to its original size.  Note2: instant application [0402-0409] and Fig. 8BU show the dialog affordance in a minimized form); and 
display the response affordance at the first portion of the display (i.e. expanded area may be reconstructed to an original size in response to the detection of… the detection of a touch gesture from another area [Seo 0204, Fig. 10E] note: once the weather application in Fig. 10E is minimized to its original size, the calendar application, corresponding to the response affordance, is displayed at its original position, the first portion).”  
One would have been motivated to combine Carson, Velian, and Seo, before the effective filing date of the invention because it provides the benefit to “allow the user to more intuitively and conveniently use the portable device [Seo 0007].”

Claim 20:  Carson, Velian, and Seo teach all the limitations of claim 15, above.  Seo teaches “wherein the one or more programs further comprise instructions, which when executed by the one or more processors, cause the electronic device to: 
while displaying the dialog affordance in the fourth state, receive a ninth user input corresponding to a selection of the dialog affordance (i.e. expanded area may be reconstructed to an original size in response to the detection of a touch drag down from the enlarged area [Seo 0204, Fig. 10E] note: instant application [0402-0409] and Fig. 8BX-8BY show the dialog affordance in a minimized form); and 
in response to receiving the ninth user input, replace the display of the dialog affordance in the fourth state with a display of the dialog affordance in an eighth state (i.e. expanded area may be reconstructed to an original size in response to the detection of a touch drag down from the enlarged area [Seo 0204, Fig. 10E] note: instant application [0402-0409] and Fig. 8BX-8BY show the dialog affordance in a minimized form).”  
One would have been motivated to combine Carson, Velian, and Seo, before the effective filing date of the invention because it provides the benefit to “allow the user to more intuitively and conveniently use the portable device [Seo 0007].”

Claim 21:  Carson, Velian, and Seo teach all the limitations of claim 15, above.  Seo teaches “wherein the one or more programs further comprise instructions, which when executed by the one or more processors, cause the electronic device to: 
while displaying the dialog affordance in the fourth state, receive a tenth user input corresponding to a selection of the response affordance (Seo Fig. 11C shows a swipe/scroll input on element 412a, application cards 1-7); and 
in response to receiving the tenth user input, replace the display of the dialog affordance in the fourth state with a display of the dialog affordance in a ninth state (Fig. 11C-11D show a list being scrolled in area 412b.  Note: instant application [0402-0409] and Fig. 8BV-8BW show scrolling a list within a display window.  Likewise, Fig. 11C-11D show application cards 1-7 scrolled to show application cards 4-10 in area 412b).”  
One would have been motivated to combine Carson, Velian, and Seo, before the effective filing date of the invention because it provides the benefit to “allow the user to more intuitively and conveniently use the portable device [Seo 0007].”

Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Interpreting the claims in light of the specification and Applicant’s arguments presented in the remarks filed 12/13/2021 for claim 25, the Examiner finds the claimed invention is patentably distinct from Aravamudan, Cherepanov (US 10229109 B1), Lawson (US 20190035385 A1), and Vaghefinazari (US 20120272177 A1).  These arts do not expressly teach or render obvious the invention as recited in amended dependent claim 25.
Neither  Aravamudan, Cherepanov, Lawson, nor Vaghefinazari anticipate or render obvious the combination set forth in dependent claim 25 having the features of receiving a first speech input, then consecutively receive a second speech input, wherein the second speech input recognizes an error, and not displaying a transcript of the speech until after the second speech input, in combination with other limitations in the independent and dependent claims not specifically mentioned, were not expressly taught nor rendered obvious by the cited art.  Traditionally, a virtual assistant displays a transcript as a user is speaking (e.g. dictation).  The ability to show a transcript only after a user recognizes an error, in combination with other limitations in the independent and dependent claims not specifically mentioned, were not expressly taught nor rendered obvious by the cited art.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mosley (US 20180315415 A1) listed on 892 is related to virtual assistants and speech error checking, specifically including a recognizing an error via speech input.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHEN whose telephone number is (469)295-9169. The examiner can normally be reached Monday-Thursday, 7:00 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/S.S./Examiner, Art Unit 2171                                                                                                                                                                                                        

/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171